Citation Nr: 9925511	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-48 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
December 1992.

The issues on appeal arise from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The RO, in 
pertinent part, denied service connection for headaches and 
granted service connection for degenerative disc disease of 
the lumbar spine, assigning a 10 percent rating effective 
from December 1992.  The veteran testified before a local 
hearing officer in April 1995.  

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  In 
a January 1999 supplemental statement of the case, the RO 
continued to deny service connection for headaches, and 
confirmed the 20 percent rating assigned to the service 
connected degenerative disc disease of the lumbar spine.

As noted in the prior Remand, during the April 1995 hearing 
testimony, the veteran's representative, in pertinent part, 
advised the hearing officer that the veteran was withdrawing 
a claim regarding service connection for a bowel condition.  
Therefore, this claim will not be further discussed.  

The Board notes that on a written statement filed in April 
1994, the veteran appears to be seeking service connection 
for insomnia and a psychiatric disability.  Since these 
matters have not been developed or certified for appeal, and 
inasmuch as they are not inextricably intertwined with the 
issues now before the Board on appeal, they are referred to 
the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran's allegation that he has a disability 
manifested by headaches that is related to service or a 
service connected disability, is not supported by medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.

2.  The veteran has asserted that his degenerative disc 
disease of the lumbar spine is worse than currently evaluated 
by the RO.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

4.  The veteran's degenerative disc disease of the lumbar 
spine is severe and no greater and is manifested by pain 
which limits his functional activity during flare-ups; there 
is no evidence of unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran has failed to state a well-grounded claim for 
service connection for a disability manifested by headaches.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has stated a well-grounded claim for a rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. § 5107(a) (West 1991).

3.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

4.  A rating of 40 percent rating for degenerative disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5286, 
5289, 5292, 5293, 5295 (1998); VAOPGCPREC 36-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
conjunction with an enlistment examination in October 1988, 
the veteran denied any history of frequent or severe 
headache.  Upon examination, the veteran's head and 
neurological system were normal.  In February 1989, the 
veteran complained of a sore throat, headache, congestion, 
and cough.  Upon examination, the veteran's head, eyes, ears, 
nose and throat were found to be within normal limits.  He 
was assessed to have an upper respiratory infection.  

In April 1989, the veteran complained of sore throat and 
headache.  The veteran had no nausea, vomiting, diarrhea, 
fever, or congestion.  He described the headache as being 
dull and over the top of his forehead.  Upon examination, the 
veteran's chest was found to be clear, his throat was without 
injection or exudate, his nose was clear and his neurological 
examination was normal.  He was assessed as having mild 
pharyngitis.  

In January 1991, the veteran complained of headache and cough 
for the prior three weeks.  He also reported occasionally 
coughing up yellowish phlegm and claimed that the back of his 
neck was sore.  The veteran was assessed to have an upper 
respiratory infection.  On August 29, 1991, the veteran 
complained of sore throat, headache, head congestion, fever 
and aches.  He also stated that the roof of his mouth hurt.  
He denied any nausea or vomiting.  His appetite was good.  It 
was noted that his 14-month-old son had been admitted the 
previous day with a diagnosis of partially treated 
meningitis.  The veteran was assessed to have a probable 
viral syndrome.  On August 30, 1991, the veteran complained 
of increased malaise, dizziness, sore throat, headache, 
backache, cough, poor appetite and nausea.  He was assessed 
to have tonsillitis and atypical pneumonia.  From August 31, 
1991 to September 2, 1991, the veteran was hospitalized with 
diagnoses including atypical pneumonia, acute tonsillitis and 
dehydration.   

On December 25, 1991, the veteran complained of a diffuse 
headache with nausea and back pain.  He denied a history of 
migraines and stated that his last headache was in September 
1991 and had resolved in 2 days.  Upon examination, the 
veteran was alert and oriented.  His pupils were equal, round 
and reactive to light.  His extraocular muscles were intact, 
his neck was supple, and his lungs were clear.  The veteran's 
pain improved after ingesting medication.  On December 26, 
1991, the veteran complained of a vacillating headache, 
chills, and a fever.  Upon examination, he was found to be 
alert and mildly ill.  His ears, nose, throat, and lungs were 
clear, his neck was supple and his abdomen was benign.  The 
veteran was assessed to have influenza.  In February 1992, 
the veteran complained of an intermittent occipital headache 
unrelated to his work.  The veteran was assessed to have 
headaches of unknown etiology.  

On a Supplemental History form completed by the veteran in 
July 1992, he indicated that he had been troubled with 
headaches.  He reported having had three to four headaches 
per week, which were treated with medication.  

Prior to an examination in August 1992, the veteran indicated 
that he had a history of frequent and severe headache from 
1991, of unknown etiology and treated with Tylenol.  The last 
occurrence was noted to have been in August 1992.
Upon examination, the veteran's head and neurological system 
were found to be normal. 

The service medical records also reflect that in January 
1990, the veteran was hospitalized due to the sudden onset of 
low back pain.  He continued to seek treatment for back pain 
throughout his period of active duty.  In October 1992, a 
USAF Physical Evaluation Board recommended that the veteran 
be discharged with severance pay due to degenerative disc 
disease with moderate chronic low back pain.  

In August 1993, the veteran filed a claim for service 
connection, in relevant part, for headaches and a 
degenerative condition of the back.  

In October 1993, records from the VA Medical Center (VAMC) in 
Dallas, Texas were associated with the claims file.  However, 
these records do not reflect any complaints of or treatment 
for headaches or a back disability.

The veteran underwent a spine examination for VA purposes in 
October 1993.  The veteran complained of constant aches and 
pain along the sides of his back.  The veteran also reported 
some aching in his legs.  Upon examination, the veteran was 
ectomorphic and walked with a normal gait.  He walked on his 
toes and heels.  He normally squatted about 60 percent.  The 
veteran moved on and off the examining table without 
difficulty.  His lumbar spine had normal contours and there 
was no specific lumbosacral tenderness.  Lumbar range of 
motion was felt to be within normal limits.  Achilles and 
patella reflexes were grade 2/4 and equal bilaterally.  
Plantar response was normal, and the veteran had no sensory 
deficit, paresis, or atrophy.  Straight leg raising was to 80 
degrees bilaterally, at which time the veteran had hamstring 
tightness.  Lower limb strengths were symmetrical.  An X-ray 
of the lumbar spine revealed normal vertebral bodies, 
intervertebral spaces, and foramina.  The facet joints and 
posterior elements were preserved.  The sacroiliac joints, 
sacrum, and coccyx were unremarkable.  The impression was a 
normal lumbar spine.  

The veteran also underwent a general medical examination for 
VA purposes in October 1993.  He reported that he had 
experienced occipital and biparietal headaches about a year 
and a half before, which occurred several times per week.  
The condition was described as improved and occurring only 
once approximately every 2 to 4 weeks.  Physical examination 
revealed a well developed, well nourished man in no obvious 
distress.  Examination of the head and neurological system 
was negative.

By a January 1994 rating action, the RO, in pertinent part, 
denied service connection for headaches.  By the same rating 
decision, the RO granted service connection for degenerative 
disc disease of the lumbar spine, and assigned a 10 percent 
rating effective from December 30, 1992.  

In his August 1994 notice of disagreement, the veteran 
asserted, in pertinent part, that the symptoms of his back 
disability were worse than reflected by the 10 percent 
rating, and that the VA physician had examined him only for 
five minutes.  The veteran also reported that he had 
continued to have medical treatment for his headaches since 
service.  

Medical records received from Sheppard Air Force Base 
indicate that in August 1993, the veteran complained of 
occasional headaches, apparently relating to his low back 
injury.  The back pain seemed to increase on the front of his 
legs and his buttocks.  Upon examination, the veteran was in 
no acute distress.  Straight leg raising was negative and 
muscle strength was 5+/5, decreased symmetrically.  Big toe 
strength was good.  Reflexes were 2+/4, decreased 
symmetrically.  There was good range of motion of the trunk 
and the veteran's gait was also good.  The veteran was 
assessed as having a history of herniated nucleus pulposus.  
The veteran apparently also sought treatment for back pain in 
September 1993.

These records also reflect that in February 1994, the veteran 
reported that his degenerative joint disease of the back had 
been asymptomatic for a period of time, but he had recently 
experienced 1-1/2 weeks of increased symptoms.  There was no 
change in his bowel or bladder habits.  The veteran had 
increased his activity recently, and was preparing to move 
away from the area.  Upon examination, tenderness to 
palpation was noted in the left lumbar area.  There was full 
range of motion of the spine.  Deep tendon reflexes were 
equal bilaterally and the veteran had good strength.  
Straight leg raise test was negative.  The veteran was 
assessed as having degenerative joint disease and muscle 
spasm.   

On a Form 9 filed in October 1994, the veteran asserted, in 
part, that his chronic low back pain was moderate to severe, 
with recurring attacks.  He also indicated that he was 
continuing his appeal concerning service connection for 
headaches.   

The veteran testified before a local hearing officer in April 
1995.  He testified how he had injured his back while lifting 
weights in service.  Following his discharge from service, 
the veteran consulted a neurologist, an orthopedic surgeon, 
and family practice physicians.  The physicians who had 
treated him in the service apparently told him that his 
degenerative disc problem would worsen.  The only way to help 
it was to do stretching exercises and to limit his activity.  
The veteran had done these things, but it did not seem to 
help his symptoms.  The veteran could only do half the things 
he once did.  He used to be an avid weight lifter and very 
athletic.  He could not do any of the "sport things" he 
used to do.  He could not bathe his children and had been 
unable to lift his infant son from a crib.  The veteran was 
also experiencing difficulty in mowing the grass and driving 
his car.  At work, the veteran tried to "grin and bear it," 
so as not to lose his job.  

Later during the hearing, the veteran testified that when his 
back pain was severe, it would shoot down into his legs, and 
he would feel it in the hips.  He had a hard time walking due 
to this radiating pain.  Approximately twice a week, the pain 
would be so bad that the veteran would normally be bedridden, 
but he would go to work anyway.  The veteran did not think 
that he had a choice.  He would wear a back brace and take 
pills to alleviate the pain.

The veteran also testified that his headaches always arose 
with his backaches.  The pain was felt in his temple area and 
occasionally on the back of his head.  He would take anti-
inflammatories and Anacin.  The headaches usually lasted for 
one to two days.  The pain was such that the veteran could 
not get up and move around; he would have to sit or lay down.  
The headaches occurred two to three times a week.  Sometimes 
he would get "a little mild headache that won't last long at 
all."

In May 1995, medical records from Trippler Army Hospital were 
associated with the claims file.  In addition to duplicate 
copies of records summarized above, these records reflect 
that the veteran was evaluated for his headaches in February 
1994.  He reported that "pounding" headaches occurred later 
in the day for several days, then he would have no headaches 
for some time.  There were no visual or auditory problems, 
nor any nausea.  Upon examination, the veteran's head, ears, 
eyes, nose, and throat were within normal limits.  His pupils 
were equal, round, and reactive to light, and his lungs were 
clear.  The veteran was assessed as having a tension 
headache.  

These records also reflect that in March 1993, the veteran 
sought treatment for chronic back pain.  The veteran 
complained of numbness in his legs, but straight leg raise 
test was negative.  The veteran was not considered a 
candidate for surgery.  The assessment was that the records 
and examination suggested no obvious radiculopathy, but the 
veteran was referred for a neurosurgical consultation. 

In May 1995, records from the Butler VAMC were associated 
with the claims file.  These records reflect, in pertinent 
part, that in November 1994, the veteran sought treatment for 
low back pain, the symptoms of which he indicated had 
worsened somewhat.  Upon examination, the veteran was in no 
acute distress.  A subsequent examination that day revealed 
paravertebral muscle spasm.  Flexion was within normal limits 
and deep tendon responses were ok.  The veteran was provided 
with medication.  

In July 1995, records from the Pittsburgh VAMC were 
associated with the claims file.  These records reflect that 
in August 1994, the veteran sought outpatient treatment 
complaining of, in part, back pain.  Upon examination, the 
veteran was well appearing.  He had full range of motion and 
no point tenderness.  Straight leg raising was negative.  
Deep tendon responses were 2+ bilaterally, and the veteran's 
gait was normal.  A "Discharge Instructions" form dated in 
August 1994 indicated that the veteran was not given any 
physical activity restrictions.  

These records also reflect that in November 1994, the veteran 
again sought outpatient treatment for back pain.  He had been 
doing ok until the prior three weeks, when he felt pain in 
his lower back and thighs.  The veteran denied any 
intervening injury or trauma, and he reported that he had 
been attending class and sitting for eight hours a day for 
the prior 11 weeks.  Upon examination, the veteran was in no 
acute distress.  There was no spinous tenderness.  Knee jerk 
and ankle jerk were 2+.  Motor and sensory functioning was 
negative.  Straight leg raising produced pain at 45 degrees 
but the veteran appeared to be in minimal discomfort with the 
maneuver. 

An X-ray revealed normal lumbar lordosis.  There was a 
retrolisthesis of L4 over L5, first degree.  The L4-5 
interspace, which should be the largest interspace, may have 
been slightly smaller than one would expect.  This was 
difficult to evaluate because of the angle at which the film 
was obtained.  However, the L4-5 interspace was definitely 
slightly smaller than the L3-4 interspace.  In addition, 
there was either lumbarization of the first sacral segment or 
the twelfth rib was rudimentary.  This would have to be more 
accurately defined with a dorsal spine X-ray, in which the 
ribs could be accurately counted.  There was also spina 
bifida of the last lumbar body.    

The veteran underwent a diseases/injuries of the spinal cord 
examination for VA purposes in January 1996.  The veteran 
stated that he had back pain which, only when very severe, 
would "flair" into his legs.  The veteran described the 
back pain as sharp, as "if somebody was sticking a knife in 
the back" and the pain in the legs "as pain that one has 
when one has the flu, a muscle ache."  The veteran also 
reported having radiation to the anterior aspect of his 
thighs.  As described, this would only occur when the back 
pain was very severe.  The veteran also complained of pain 
that localized to the vertex of his head, which would 
sometimes correspond with back pain.  He denied any leg 
weakness or sphincter disturbances.

The examiner reviewed the November 1994 X-rays and noted that 
they demonstrated slight diminution of lumbar lordosis, and 
may have reflected retrolisthesis of L4 on L5, as well as 
spina bifida occulta at L5.  

Upon examination, the veteran was able to bend forward 
without difficulty and he went over 90 degrees.  However, he 
found it difficult to extend his back and was able to bend to 
the sides only about 5 degrees.  The skin of the veteran's 
back did not present stigmata.  Straight leg raising was 
negative and motor function was preserved.  Sensation to pin 
prick was preserved, and plantar reflexes were flexor 
bilaterally.  Deep tendon reflexes were 2+ on the left knee, 
1+ on the right knee, and 2+ on both ankles.  The veteran 
described that he had been prescribed a low back brace and 
had found that it helped to reduced the pain.  However, the 
veteran found it difficult to use this brace in his work as a 
police officer.  The examiner concluded his report by noting 
that that he did not believe that the veteran's headaches had 
any relation to his back pain.  

An X-ray of the lumbosacral spine conducted in January 1996 
revealed spina bifida occulta at L5.  There was no evidence 
of fracture, subluxation, instability or lytic or blastic 
lesions.  There may have been a slight narrowing of the L4-5 
disc.  

The veteran also underwent a general medical examination for 
VA purposes in January 1996.  He complained mostly of low 
back pain and an occasional stinging sensation.  The pain 
mostly referred to the front part of the leg, rather than the 
back part.  Upon examination, the veteran's carriage, 
posture, and gait were normal.  

By an April 1996 rating decision, the RO increased the rating 
for the veteran's degenerative disc disease of the lumbar 
spine to 20 percent, effective from December 1992.  By the 
same rating decision, the RO continued to deny service 
connection for headaches.  

In March 1997, the Board remanded the veteran's claims for 
additional development.

In an April 1997 letter, the RO asked the veteran for his 
assistance in obtaining additional medical records.  

The veteran underwent a neurological examination for VA 
purposes in November 1998.  It was noted that the veteran's 
VA records and service medical records were reviewed.  The 
veteran stated that his headaches had begun eight or nine 
years before, while he was in the service.  He described his 
continuing symptoms of headaches.  Upon examination, the 
veteran's gait was normal including heel and tandem walk.  
Power was 5+/5 throughout.  The examiner included the 
following text in the report:

The [veteran] has some features of common 
migraine headache.  The headaches do not 
appear to be [disabling].  There is no 
plausible connection to his service 
connected back injury.

The veteran underwent a spine examination for VA purposes in 
December 1998.  The examiner noted that the claims file was 
available and reviewed.  The veteran reported that over the 
prior three to four years, his back pain had become chronic 
with some flare-ups occurring about six to seven times per 
year.  These were so severe that he needed to take off from 
work.  The veteran currently worked as a police office and in 
his duties, he sat about 60 percent of the time and walked 
the remaining 40 percent.  He worked a full 40-hour week, and 
his work included the active apprehension of suspects.  He 
had no limitations in his ability to perform all of his 
duties, although the veteran stated that he could not perform 
them to the best of his ability secondary to the limitation 
of his back pain.  The veteran could not identify any 
aggravating or alleviating factors to his back pain.  The 
pain was worst in the morning but his back loosened up during 
the day.  Previous treatments included chiropractic 
manipulations three times a week for about a year.  The 
veteran had some initial response but that response leveled 
off, at which point he discontinued this treatment.  The 
veteran did not take any medications for his symptoms.  The 
main functional impairment which the veteran had with his 
flare-ups was that he was unable to bend or to pick up his 
kids.  He had difficulty with sitting and standing during 
significant flare-ups.  The veteran did not have any 
associated numbness or weakness in the legs, nor any 
radicular pain.  He also denied any incoordination, weakness, 
or easy fatigability.  

Upon examination, the veteran stood with some evidence of 
loss of the lumbar lordosis.  He did not have any tenderness 
to palpation in the midline lumbar spinal as well as 
paraspinal elements.  The veteran was able to forward flex to 
the point where he could bring his hands to touch the floor 
and, measuring this from the side, the angle of his trunk to 
his legs approached 100 degrees.  The veteran could extend 
the lumbar region about 10 degrees.  He could laterally bend 
about 15 degrees bilaterally and his axial rotation was about 
60 degrees bilaterally.  The veteran did have some stiffness 
when he underwent these movements.  He had a normal gait 
without any evidence of dysmetria.  Motor strength testing 
revealed 5/5 strength in the veteran's hip flexors, 
quadriceps, tibialis anterior, extensor hallucis longus, and 
gastrocnemius-soleus complex.  Sensation was intact to pin 
prick in the L4 to S1 nerve distributions, and reflexes were 
2+ and symmetric throughout.  The veteran had negative long 
track signs and no hyperreflexia.  

The examiner also included the following text in his report:

The [veteran] does, by history and by x-
ray findings, appear to have degenerative 
disk disease of his lumbar spine which is 
previously service connected.  He does 
have pain but does not appear to have any 
weakness, excess fatigability or 
incoordination.  His range of motion is 
limited in extension and bending but has 
decent flexion[;] however, his range of 
motion is painful.  At this point, 
however, the [veteran] is not having an 
acute flare-up and [I am] unable to 
directly assess whether or not on 
physical examination how his symptoms 
change during the flare-up, but given his 
history of being unable to work, there is 
significant functional impairment 
associated with these flare-ups.  

In a January 1999 supplemental statement of the case, the RO 
confirmed the 20 percent rating for degenerative disc disease 
of the lumbar spine, and continued to deny service connection 
for headaches (on a direct basis, and as secondary to or 
aggravated by the service connected back disability).  

II.  Analysis
A.  Claim concerning headaches 

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a) (1998).  
Moreover, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that service 
connection may be granted for any disability which is being 
aggravated by a service connected disability.  

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered in 
this case is whether the veteran has presented well-grounded 
claims, that is, claims which are plausible.  If he has not 
presented well-grounded claims, his appeals must fail, and 
there is no duty to assist him further in the development of 
his claims, as any such additional development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b) (1998), 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1998)) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well-grounded claim for service connection for a disability 
manifested by headaches.  There is no competent evidence 
linking any current disability manifested by headaches to 
service or to a service connected disability.  Caluza, supra.  
Similarly, the medical evidence of record does not relate any 
current disability manifested by headaches to post service 
headache symptoms.  Savage, supra.  A lay person is not 
competent to make determinations requiring medical expertise 
which is the situation in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, while the 
medical opinion concerning headaches contained in the claims 
file may not be clear, there is no duty to obtain further 
clarification of this opinion.  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  Accordingly, as 
a claim that is not well-grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim concerning entitlement to service connection for a 
disability manifested by headaches must be denied.

B.  Claim concerning degenerative disc disease of the lumbar 
spine

The veteran's claim for a rating in excess of that currently 
assigned for degenerative disc disease of the lumbar spine is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented a 
claim that is plausible.  Further, the Board is satisfied 
that all relevant available evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).
 
By a January 1994 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 10 percent rating for this condition, 
effective from December 30, 1992, under Diagnostic Code 5293 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
By an April 1996 rating decision, the RO increased the rating 
for degenerative disc disease of the lumbar spine to 20 
percent, effective from December 30, 1992. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Moreover, VAOPGCPREC 36-97 (Dec. 1997) instructed that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.

The veteran's degenerative disc disease of the lumbar spine 
has been assigned a 20 percent under Diagnostic Code 5293.  
Under Diagnostic Code 5293, where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief, a 60 percent rating is 
to be assigned.  Where there is severe intervertebral disc 
syndrome involving recurring attacks with intermittent 
relief, a 40 percent evaluation is appropriate.  Where there 
is moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is for assignment.  Mild 
intervertebral disc syndrome warrants a 10 percent rating, 
and cured, post-operative intervertebral disc syndrome 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

The evidence of record establishes that the veteran's service 
connected degenerative disc disease of the lumbar spine 
warrants a rating of 40 percent under Diagnostic Code 5293.  
It is recognized that the examination reports do not 
initially reflect entitlement to this rating.  For example, 
the spine examination in October 1993 found that the 
veteran's plantar response was normal and he had no sensory 
deficit, paresis, or atrophy.  Examination of the 
neurological system during the October 1993 general medical 
examination was also negative.  During his VA examination in 
January 1996, the veteran's sensation to pin prick was 
preserved and plantar reflexes were normal bilaterally.  
During his December 1998 examination, the sensation to pin 
prick in the L4 to S1 nerve distributions was intact, and 
reflexes were 2+ and symmetric throughout.  The veteran had 
negative long track signs and no hyperreflexia.  

However, consideration has also been given to DeLuca.  The 
veteran has testified twice-weekly flare-ups which make it 
difficult for him to report for work.  The outpatient 
treatment reports indicate generally that the veteran would 
have periods when his back would be asymptomatic, then he 
would experience increased symptoms without any intervening 
injury or trauma.  As noted during his January 1996 
examination for VA purposes, when severe, the veteran's pain 
would flare into his legs and he felt as if a knife was being 
stuck in his back.  While fatigability and weakness were not 
considered factors in the veteran's limitation of motion 
during his most recent examination for VA purposes, pain on 
range of motion was noted.  The examiner concluded that the 
veteran had significant functional impairment associated with 
his flare-ups.  It is clear that the veteran has experienced, 
throughout the period of his appeal, significant pain from 
flare-ups, and therefore, the Board finds that a 40 percent 
rating is warranted under Diagnostic Code 5293.  A rating in 
excess of 40 percent is not warranted under Diagnostic Code 
5293.  While the veteran has had symptoms of pain, there has 
been no evidence of absent ankle jerk, and the veteran has 
apparently been able to obtain regular relief from his 
symptoms, whether through a back brace or medication.

Consideration has also been given to rating the veteran under 
the criteria for ankylosis which would provide for a rating 
in excess of 40 percent.  Specifically, when there is 
unfavorable ankylosis of the lumbar spine, a 50 percent 
disability rating is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine, and there is certainly no evidence that the veteran 
has unfavorable ankylosis of the lumbar spine.  Therefore, a 
rating in excess of 40 percent under Diagnostic Code 5289 is 
not warranted.  As the veteran's spine is not ankylosed, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998) 
is also not warranted.

In conclusion, the Board finds that the veteran is entitled 
to a rating of 40 percent under Diagnostic Code 5293 for his 
service connected degenerative disc disease of the lumbar 
spine.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 

ORDER

Entitlement to service connection for a diagnosable 
disability manifested by headaches is denied.

Entitlement to a 40 percent rating for degenerative disc 
disease of the lumbar spine is granted under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5293, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.


REMAND

By its January 1994 rating decision, the RO, in pertinent 
part, denied service connection for allergic rhinitis.  The 
veteran referenced this condition in a written statement (VA 
Form 9) filed in October 1994.  The undersigned finds that 
this statement may be considered a valid notice of 
disagreement.  As such, the RO should issue the veteran a 
supplemental statement of the case, and the veteran must be 
given the opportunity to respond.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue the veteran a 
Supplemental Statement of the Case on the 
matter which is the subject of this 
Remand, and the veteran and his 
representative should be given the 
opportunity to respond.  The veteran 
should be advised of the need to file a 
timely substantive appeal if he wishes 
the Board to consider this issue.

In the event a timely substantive appeal is filed, the case 
should be returned to the Board.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while this issue is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

